The following opinion was filed April 22, 1902:
Maeshall, J.
The questions in this case are the same as in State ex rel. Augusta v. Losby, ante, p. 57. The only substantial difference between the two cases on the facts is that the proceedings in the decided case relate to the assessment of 1899, while those in this case relate to the assessment of 1900. Following the decision in the first case, the order appealed from here must be affirmed.
By the Court. — So ordered.
A motion for a rehearing was denied September 23, 1902.